Exhibit 99.1 Pacific Premier Bancorp, Inc. Announces First Quarter 2015 Results (Unaudited) First Quarter 2015 Summary · Net income of $1.8 million, or $0.09 per diluted share, adjusted net income of $4.3 million, or $0.21 per diluted share · Net income reduced by $4.0 million in non-recurring merger-related expenses · Net interest margin of 3.99% · Loan originations of $206 million, near record high · Loan growth of 31% · Deposit growth of 25% · Noninterest-bearing deposits reach 30% and total non-maturity deposits reach 76% of total deposits · Total assets of $2.8 billion, compared to $1.7 billion as of March 31, 2014 Irvine, Calif., April 22, 2015 Pacific Premier Bancorp, Inc. (NASDAQ: PPBI) (the “Company”), the holding company of Pacific Premier Bank (the “Bank”), reported net income for the first quarter of 2015 of $1.8 million, or $0.09 per diluted share. The Company’s results in the first quarter 2015 were impacted by the following items: · $4.0 million in merger-related expense associated with the acquisition of Independence Bank; · No gain on sale of loans in the quarter as loan production closed later in the quarter; and · A temporary increase in cash balances that reduced the Company’s net interest income. The Company’s acquisition of Independence Bank was consummated on January 26, 2015. The value of the total consideration paid for Independence Bank was $78.5 million, which consisted of approximately 10% cash and 90% of the Company’s common stock.As a result of the consummation of this transaction, we acquired $449.6 million in total assets, including $332.9 million of total loans outstanding, $336.0 million of deposits, and $28.1 million in goodwill. The Company’s first quarter 2015 financial results compare to net income of $3.9 million, or $0.23 per share on a diluted basis, for the fourth quarter of 2014, which included an accrual for a litigation matter of $1.7 million and merger-related expenses of $864,000 related to the acquisition of Independence Bank. The first quarter 2015 results also compare to net income of $2.6 million, or $0.15 per share on a diluted basis, for the first quarter of 2014, which included merger-related expenses of $626,000 associated with the acquisition of Infinity Franchise Holdings, LLC (“Infinity Franchise Holdings”).Excluding non-recurring merger-related expenses and the litigation expense accrued in the fourth quarter of 2014, the Company reported adjusted net income of $4.3 million, or $0.21 per share on a diluted basis, for the first quarter of 2015, compared with $5.4 million, or $0.31 per share on a diluted basis, for the fourth quarter of 2014, and $3.0 million, or $0.17 per share on a diluted basis, for the first quarter of 2014. For the three months ended March 31, 2015, the Company’s return on average assets was 0.29% and return on average tangible common equity was 4.04%, compared with a return on average assets of 0.78% and a return on average tangible common equity of 9.56% for the three months ended December 31, 2014, and a return on average assets of 0.64% and a return on average tangible common equity of 7.22% for the three months ended March 31, 2014. Excluding the non-recurring merger-related expenses and the litigation expense detailed above that was accrued in the fourth quarter of 2014, the Company’s adjusted return on average assets was 0.70% and adjusted return on average tangible common equity was 9.24% for the three months ended March 31, 2015, compared with an adjusted return on average assets of 1.09% and an adjusted return on average tangible common equity of 13.15% for the three months ended December 31, 2014, and an adjusted return on average assets of 0.73% and an adjusted return on average tangible common equity of 8.23% for the three months ended March 31, 2014. Steven R. Gardner, President and Chief Executive Officer of the Company, commented on the results, “Although the first quarter is typically a seasonally slow period for loan production, we had one of the most productive quarters in our history with $206 million in loan originations.Our strong momentum in loan production reflects healthy loan demand in our markets and the effect of our business development efforts across all of our key lending areas.During the first quarter, we continued to have well diversified loan production across our lines of business, including commercial, construction, SBA, warehouse lines of credit, multifamily and commercial real estate.The well-balanced loan production continues to produce a highly diversified loan portfolio with attractive yields and strong credit quality. “We had a strong quarter of SBA loan production, with $20.4 million in originations, however we did not record any gain on sale income due to the production coming later in the quarter and our decision to retain our SBA loans for a slightly longer period before selling them into the secondary market.Although this had an impact on our revenue in the first quarter, we believe it will improve the internal rate of return on our SBA loans and is in the best long-term interest of the Company.We expect to sell SBA loans in the second quarter and throughout the year and we anticipate that the gain on sale income will continue to make a significant contribution to our revenue mix going forward.We are seeing the benefits of the loan production personnel we added late last year as the SBA pipeline at April 20, 2015 has now reached $50 million. “Following the closing of our acquisition of Independence Bank at the end of January, we have fully integrated its operations including completing the systems conversion and transfer of customer accounts, and consolidating three of its branches.We expect to begin realizing the significant majority of the cost savings from this acquisition during the second quarter of 2015. “We believe we are well positioned to deliver strong results over the remainder of the year.Our loan pipeline is at the highest level in our history and we believe we will continue to see strong loan growth.With our anticipated continued loan growth and the benefit of SBA gain on sale income, and the synergies we project from the Independence Bank acquisition, we believe we can drive strong improvement in our overall level of profitability throughout 2015,” said Mr. Gardner. Net Interest Income and Net Interest Margin Net interest income totaled $23.1 million in the first quarter of 2015, up $3.9 million or 20.0% from the fourth quarter of 2014.The increase in net interest income reflected an increase in average interest-earning assets of $447.5 million, partially offset by a decrease in the net interest margin of 3 basis points to 3.99% and two less days in the current quarter.The increase in average interest-earning assets during the first quarter of 2015 was primarily related to the acquisition of Independence Bank, which added $332.9 million in loans at the acquisition date, and to a lesser extent our organic growth.The decrease in the net interest margin was primarily due to a higher mix of lower yielding cash and cash equivalents in the first quarter of 2015, which average balance increased $121.0 million from the fourth quarter of 2014, and that more than offset our 12 basis point increase in loan yield.During the quarter, management opted to increase liquidity by temporarily increasing FHLB advances and investing the proceeds in short-term holdings in consideration of the largest loan pipeline in the Bank’s history; increased activity on the Bank’s warehouse lines of credit; the announcement of the closure and consolidation of three Independence Bank branches; and the intentional run-off of a large amount of higher-cost certificates of deposit that matured during the quarter.Management does not expect to operate the Bank at the high levels of cash balances going forward.The increase in loan yield was almost all related to acquired loan discount accretion recognized during the first quarter of 2015. Net interest income for the first quarter of 2015 increased $6.5 million or 39.0% compared to the first quarter of 2014.The increase was primarily related to an increase in average interest-earning assets of $779.1 million, primarily related to our organic loan growth since the end of the first quarter of 2014 and our acquisition of Independence Bank during the first quarter of 2015.The increase was partially offset by a lower net interest margin, which decreased 31 basis points from the first quarter of 2014 to the first quarter of 2015.The decrease in the net interest margin was primarily related to a 15 basis point decrease in the yield of interest-earning assets and 20 basis point increase in the cost of interest-bearing liabilities.The decrease in yield on interest-earning assets was primarily related to a higher mix of lower yielding cash and cash equivalents, partially offset by an increase in yield of loans by 2 basis points.The increase in cost of interest-bearing liabilities was primarily associated with the issuance of $60.0 million of subordinated debt and $50 million of fixed-term Federal Home Loan Bank (“FHLB”) borrowings in the third quarter of 2014 and an increase in our cost of deposits of 2 basis points. Provision for Loan Losses We recorded a $1.8 million provision for loan losses during the first quarter of 2015, up from $1.4 million for the fourth quarter of 2014 and $949,000 for the first quarter of 2014.The increase in the provision for loan losses in the first quarter of 2015 was mainly attributable to the organic growth in our loan portfolio.Net loan charge-offs amounted to $384,000 in the first quarter of 2015, compared to net loan recoveries of $12,000 from the fourth quarter of 2014 and net loan charge-offs of $464,000 from the first quarter of 2014. Noninterest income Noninterest income for the first quarter of 2015 was $2.0 million, down $3.4 million or 62.5% from the fourth quarter of 2014.The decrease from the prior quarter was primarily related to two factors: first, an absence of loan gains during the first quarter of 2015 resulting in a decrease of $2.7 million, as it was decided to hold SBA loans for a slightly longer period of time to optimize their overall return; and second, a decrease in gains on sales of investment securities of $908,000 as a lower amount of securities were sold during the current quarter. Compared to the first quarter of 2014, noninterest income for the first quarter of 2015 decreased by $26,000 or 1.3%.The decrease was primarily related to a decrease in gain on sale of loans of $548,000 because there were no loan sales in the current quarter, partially offset by higher other income of $308,000 and deposit fees of $128,000, primarily related to our growth. Noninterest Expense Noninterest expense totaled $20.5 million for the first quarter of 2015, up $4.0 million or 24.3%, compared with the fourth quarter of 2014.The increase was primarily related to the increase in non-recurring merger-related expense of $3.1 million and an increase in compensation and benefits of $1.7 million associated with an increase in personnel, primarily related to the Independence Bank acquisition and higher employer taxes, partially offset by a decrease in other expense of $1.3 million, primarily related to a non-recurring litigation expense of $1.7 million accrued in the fourth quarter of 2014. Compared to the first quarter of 2014, noninterest expense for the first quarter of 2015 increased by $6.9 million or 51.2%.The increase in expense was primarily related to higher non-recurring merger-related expense of $3.4 million, compensation and benefits costs of $2.6 million, other expense of $469,000 and marketing expense of $427,000, primarily related to our organic growth and acquisition of Independence Bank.Partially offsetting these increases was lower data processing and communications expense of $429,000 primarily related to lower negotiated core system provider costs. The Company’s efficiency ratio was 64.63%, 64.88%, and 67.96% for the quarters ended March 31, 2015, December 31, 2014 and March 31, 2014, respectively. Income Tax For the first quarter of 2015, our effective tax rate was 37.1%, compared with 42.6% for the fourth quarter of 2014 and 37.3% for the first quarter of 2014.The decrease from our fourth quarter 2014 effective tax rate primarily related to the non-deductibility of merger related costs recognized in the fourth quarter of 2014. Assets and Liabilities At March 31, 2015, assets totaled $2.8 billion, up $714.1 million or 35.0% from December 31, 2014 and $1.0 billion or 57.7% from March 31, 2014.The increases were principally impacted by the acquisition of Independence Bank, which at closing added $449.6 million in assets including $332.9 million in loans, $56.1 million in investment securities available for sale, $28.1 million in goodwill and $11.3 million in bank owned life insurance.Additionally, organic loan growth, an increase in cash and cash equivalents and investment securities and FHLB stock purchases contributed to the increase in assets during the first quarter of 2015.The increase in assets since the end of the first quarter of 2014 was primarily related to organic and acquisitive loan growth of $806.0 million, investment securities and FHLB stock growth of $94.8 million and an increase in cash and cash equivalents of $54.0 million, goodwill of $28.1 million and bank owned life insurance of $12.1 million. Investment securities available for sale totaled $280.5 million at March 31, 2015, up $78.8 million or 39.1% from December 31, 2014, and $78.3 million or 38.7% from March 31, 2014.The increase in investment securities during the first quarter of 2015 was primarily due to the acquisition of Independence Bank, which added $56.1 million in investment securities at the acquisition date, along with our purchases of $40.1 million, partially offset by sales of $8.7 million and principal paydowns of $6.9 million.The increase in investment securities since March 31, 2014 was primarily due to purchase and acquired securities of $223.8 million, partially offset by sales of $117.4 million and principal pay downs of $29.3 million.In general, the purchase of investment securities primarily related to investing excess liquidity from our banking operations and to maintain a certain level of securities to our overall asset size, while the sales were made to help fund loan production and improve our interest-earning asset mix. Loans held for investment totaled $2.1 billion at March 31, 2015, an increase of $502.8 million or 30.9% from December 31, 2014, and an increase of $806.0 million or 60.8% from March 31, 2014.The increase during the first quarter of 2015 was primarily related to loans acquired from Independence Bank of $332.9 million at acquisition date, as well as our organic loan originations.The increase included increases in multifamily of $134.2 million, commercial owner occupied loans of $141.4 million, warehouse facilities of $102.8 million, commercial non-owner occupied of $93.2 million, construction of $22.0 million and SBA of $21.5 million.The increase in loans from March 31, 2014 included loans acquired from Independence Bank as well as organic loan growth in real estate loans of $351.0 million, C&I loans of $148.3 million, warehouse facilities loans of $135.5 million, commercial owner occupied loans of $128.5 million and SBA loans of $38.8 million.The total end of period weighted average interest rate on loans at March 31, 2015 was 4.90%, compared to 4.91% at December 31, 2014 and 5.00% at March 31, 2014. Loan activity during the first quarter of 2015 included loans acquired from Independence Bank, organic loan originations of $206.3 million and loan purchases of $30.3 million and a decrease in undisbursed loan funds of $39.4 million, partially offset by loan repayments of $106.4 million.During the first quarter of 2015, our organic loan originations were well diversified across loan type and included $46.4 million in warehouse facilities loans, $43.5 million in construction loans, $38.9 million in C&I loans, including $16.4 million in franchise loans, $24.4 million in multifamily loans, $23.4 million in commercial owner occupied loans, $20.4 million in SBA loans and $8.6 million in commercial non-owner occupied loans.At March 31, 2015, our loan to deposit ratio was 104.3%, compared with 99.9% at December 31, 2014 and 92.4% at March 31, 2014. At March 31, 2015, deposits totaled $2.0 billion, up $412.3 million or 25.3% from December 31, 2014 and $608.0 million or 42.4% from March 31, 2014.During the first quarter of 2015, deposit increases included money market accounts of $194.3 million, noninterest bearing checking of $163.0 million, certificates of deposit of $41.5 million and savings of $14.4 million.The increase in deposits during the first quarter of 2015 was primarily due to the acquisition of Independence Bank, which added $336.0 million in deposits with a cost of 0.41% at the acquisition date, along with organic transaction account increases of $71.9 million related to seasonal increases in existing HOA management accounts attributed to annual billings and the receipt of homeowner’s dues.The increase in deposits since the end of the first quarter of 2014 included increases in money market of $267.2 million, noninterest bearing checking of $206.9 million, wholesale/brokered certificates of deposit of $71.5 million, retail certificates of deposit of $56.0 million and savings of $12.8 million.Brokered deposits of $70.0 million were raised in the third quarter of 2014 to lengthen the overall maturity of our liabilities and support our interest rate risk management strategies. The total end of period weighted average cost of deposits at March 31, 2015 was 0.33%, down from 0.36% at December 31, 2014 and 0.34% at March 31, 2014. At March 31, 2015, total borrowings amounted to $413.7 million, up $226.8 million or 121.3% from December 31, 2014 and $307.9 million or 291.0% from March 31, 2014.The increase in borrowings during the first quarter of 2015 was primarily to fund loan growth and to provide cash for items previously detailed above.The increase in borrowings since March 31, 2014 primarily related to an increase in FHLB borrowings of $250.0 million, the issuance of $60 million in 10-year subordinated notes, and term borrowings from the FHLB of $25.0 million for 18 months and $25.0 million for 2 years.The borrowings in the third quarter of 2014 helped to extend the overall maturity of our liabilities and support our interest rate risk management strategies as well as leverage our balance sheet for growth.At March 31, 2015, total borrowings represented 15.0% of total assets and had an end of period weighted average cost of 1.37%, compared with 9.2% of total assets at a weighted average cost of 2.74% at December 31, 2014, and 6.1% of total assets at a weighted average cost of 1.22% at March 31, 2014. Asset Quality Nonperforming assets totaled $5.7 million or 0.21% of total assets at March 31, 2015, up from $2.5 million or 0.12% at December 31, 2014 and $3.4 million or 0.20% of total assets at December 31, 2014.During the first quarter of 2015, nonperforming loans increased $3.2 million to total $4.7 million while other real estate owned decreased $40,000 to $997,000.The increase in nonperforming loans primarily was attributable to acquired loans. At March 31, 2015, our allowance for loan losses was $13.6 million, up $1.4 million from December 31, 2014 and $5.0 million from March 31, 2014.At March 31, 2015, our allowance for loan losses as a percent of nonaccrual loans was 291.3%, down from 844.9% at December 31, 2014 and 324.8% at March 31, 2014.The increase in the allowance for loan losses at March 31, 2015 was mainly attributable to the growth in our loan portfolio and our intent to increase the allowance for loan losses overtime to better align it with our peers.At March 31, 2015, the ratio of allowance for loan losses to total gross loans was 0.64%, down from 0.75% at December 31, 2014 and 0.66% at March 31, 2014.Including the loan fair market value discounts recorded in connection with our acquisitions, the allowance for loan losses to total gross loans ratio was 0.90% at March 31, 2015, compared with 0.87% at December 31, 2014 and 0.88% at March 31, 2014. Capital Ratios At March 31, 2015, our ratio of tangible common equity to total assets was 7.95%, with a tangible book value of $10.01 per share and a book value per share of $12.78. At March 31, 2015, the Bank exceeded all regulatory capital requirements with a ratio for tier 1 leverage capital of 11.03%, common equity tier 1 risk-based capital of 11.46%, tier 1 risk-based capital of 11.46% and total risk-based capital of 12.07%.These capital ratios exceeded the “well capitalized” standards defined by the federal banking regulators of 5.00% for tier 1 leverage capital, 6.5% for common equity tier 1 risk-based capital, 8.00% for tier 1 risk-based capital and 10.00% for total risk-based capital.At March 31, 2015, the Company had a ratio for tier 1 leverage capital of 9.43%, common equity tier 1 risk-based capital of 9.32%, tier 1 risk-based capital of 9.75% and total risk-based capital of 12.93%. Conference Call and Webcast The Company will host a conference call at 9:00 a.m. PT / 12:00 p.m. ET on April 22, 2015 to discuss its financial results.Analysts and investors may participate in the question-and-answer session.The conference call will be webcast live on the Investor Relations section of the Company’s website www.ppbi.com and an archived version of the webcast will be available in the same location shortly after the live call has ended.The conference call can be accessed by telephone at (866) 290-5977 and asking to be joined to the Pacific Premier Bancorp conference call.Additionally a telephone replay will be made available through April 30, 2015 at (877) 344-7529, conference ID 10064033. Annual Meeting The Company will hold its next annual meeting of shareholders at 9:00 AM on Tuesday May 26, 2015 at its corporate headquarters located at 17901 Von Karman Ave, Suite 1200, Irvine, CA 92614.The Board of Directors has set the Record Date at April 1, 2015. About Pacific Premier Bancorp, Inc. Pacific Premier Bancorp, Inc. is the holding company for Pacific Premier Bank, one of the largest community banks headquartered in Southern California.Pacific Premier Bank is a business bank primarily focused on serving small and middle market business in the counties of Los Angeles, Orange, Riverside, San Bernardino and San Diego, California.Pacific Premier Bank offers a diverse range of lending products including commercial, commercial real estate, construction, residential warehouse and SBA loans, as well as specialty banking products for homeowners associations and franchise lending nationwide. Pacific Premier Bank serves its customers through its 16 full-service depository branches in Southern California located in the cities of Corona, Encinitas, Huntington Beach, Irvine, Los Alamitos, Newport Beach, Palm Desert, Palm Springs, Riverside, San Bernardino, San Diego, Seal Beach and Tustin. FORWARD-LOOKING COMMENTS The statements contained herein that are not historical facts are forward-looking statements based on management's current expectations and beliefs concerning future developments and their potential effects on the Company. Such statements involve inherent risks and uncertainties, many of which are difficult to predict and are generally beyond the control of the Company. There can be no assurance that future developments affecting the Company will be the same as those anticipated by management. The Company cautions readers that a number of important factors could cause actual results to differ materially from those expressed in, or implied or projected by, such forward-looking statements. These risks and uncertainties include, but are not limited to, the following: the strength of the United States economy in general and the strength of the local economies in which we conduct operations; the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System; inflation, interest rate, market and monetary fluctuations; the timely development of competitive new products and services and the acceptance of these products and services by new and existing customers; the willingness of users to substitute competitors’ products and services for the Company’s products and services; the impact of changes in financial services policies, laws and regulations (including the Dodd-Frank Wall Street Reform and Consumer Protection Act) and of governmental efforts to restructure the U.S. financial regulatory system; technological changes; the effect of acquisitions that the Company may make, if any, including, without limitation, the failure to achieve the expected revenue growth and/or expense savings from its acquisitions; changes in the level of the Company’s nonperforming assets and charge-offs; any oversupply of inventory and deterioration in values of California real estate, both residential and commercial; the effect of changes in accounting policies and practices, as may be adopted from time-to-time by bank regulatory agencies, the Securities and Exchange Commission (“SEC”), the Public Company Accounting Oversight Board, the Financial Accounting Standards Board or other accounting standards setters; possible other-than-temporary impairment of securities held by us; changes in consumer spending, borrowing and savings habits; the effects of the Company’s lack of a diversified loan portfolio, including the risks of geographic and industry concentrations; ability to attract deposits and other sources of liquidity; changes in the financial performance and/or condition of our borrowers; changes in the competitive environment among financial and bank holding companies and other financial service providers; unanticipated regulatory or judicial proceedings; and the Company’s ability to manage the risks involved in the foregoing.Additional factors that could cause actual results to differ materially from those expressed in the forward-looking statements are discussed in the 2014 Annual Report on Form 10-K of Pacific Premier Bancorp, Inc. filed with the SEC and available at the SEC’s Internet site (http://www.sec.gov). The Company specifically disclaims any obligation to update any factors or to publicly announce the result of revisions to any of the forward-looking statements included herein to reflect future events or developments. Contact: Pacific Premier Bancorp, Inc. Steve Gardner President/CEO Kent J. Smith Executive Vice President/CFO PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except share data) (Unaudited) March 31, December 31, September 30, June 30, March 31, ASSETS Cash and due from banks $ Federal funds sold Cash and cash equivalents Investment securities available for sale FHLB and other stock, at cost Loans held for investment Allowance for loan losses ) Loans held for investment, net Accrued interest receivable Other real estate owned Premises and equipment Deferred income taxes Bank owned life insurance Intangible assets Goodwill Other assets TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposit accounts: Noninterest bearing $ Interest-bearing: Checking Money market/savings Retail certificates of deposit Wholesale/brokered certificates of deposit Total interest-bearing Total deposits FHLB advances and other borrowings Subordinated debentures Accrued expenses and other liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY: Common stock, $.01 par value; 25,000,000 shares authorized; shares issued and outstanding of 21,387,818, 16,903,884, 17,069,216, 17,068,641, and 17,224,977 at March 31, 2015, December 31, 2014, September 30, 2014, June 30, 2014, and March 31, 2014, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss), net of tax (benefit) of $898, $362, $59, ($16), and ($757) at March 31, 2015, December 31, 2014, September 30, 2014, June 30, 2014, and March 31, 2014, respectively 84 ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share data) (Unaudited) Three Months Ended March 31, December 31, March 31, INTEREST INCOME Loans $ $ $ Investment securities and other interest-earning assets Total interest income INTEREST EXPENSE Deposits FHLB advances and other borrowings Subordinated debentures 75 Total interest expense NET INTEREST INCOME BEFORE PROVISION FOR LOAN LOSSES PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Loan servicing fees Deposit fees Net gain from sales of loans - Net gain from sales of investment securities 62 Other-than-temporary impairment recovery on investment securities, net - 1 13 Other income Total noninterest income NONINTEREST EXPENSE Compensation and benefits Premises and occupancy Data processing and communications Other real estate owned operations, net 48 10 13 FDIC insurance premiums Legal, audit and professional expense Marketing expense Office and postage expense Loan expense Deposit expense Merger related expense Other expense Total noninterest expense NET INCOME BEFORE INCOME TAX INCOME TAX NET INCOME $ $ $ EARNINGS PER SHARE Basic $ $ $ Diluted $ $ $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES STATISTICAL INFORMATION (dollars in thousands) Three Months Ended March 31, December 31, March 31, Profitability and Productivity Net interest margin % % % Noninterest expense to average total assets Efficiency ratio (1) Return on average assets Return on average tangible common equity (2) Adjusted return on average tangible common equity (2)(3) Full-time equivalents, at period end Asset and liability activity Loans originated and purchased $ $ $ Repayments ) ) ) Loans sold - ) ) Increase in loans, net Increase in assets Increase in deposits Increase (decrease) in borrowings ) ) (1) Represents the ratio of noninterest expense less other real estate owned operations, core deposit intangible amortization and non-recurring merger related expense to the sum of net interest income before provision for loan losses and total noninterest income less gains/(loss) on sale of securities, other-than-temporary impairment recovery (loss) on investment securities, and gain on FDIC-assisted transactions. (2) A reconciliation of the non-GAAP measures of average tangible common equity to the GAAP measures of common stockholders' equity is set forth at the end of this press release. (3) Adjusted to exclude merger related and litigation expenses, net of tax. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES STATISTICAL INFORMATION Average Balance Sheet Three Months Ended Three Months Ended Three Months Ended March 31, 2015 December 31, 2014 March 31, 2014 Average Average Average Average Average Average Balance Interest Yield/Cost Balance Interest Yield/Cost Balance Interest Yield/Cost Assets (dollars in thousands) Interest-earning assets: Cash and cash equivalents $ $ % $ $
